Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 1 of 33 PageID #: 8




                             Exhibit "A"
   Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 2 of 33 PageID #: 9
                                                                                    Electronically Filed
                                                                                    3/29/2021 12:00 AM


LITCHFIELD
                                                                                    Penny Clarkston, Smith County District Clerk
                                                                                    Reviewed WidititefifitoREss:
                                                                                     One Riverway I Suite 1000


     CANTO
                                                                                            Houston, TX 77056
                                                                                               D 713-418-2000
ATTORNEYS AT LAW                           LLP
                                                                                               F 713-418-2001

Valerie Musick                                                                 Privileged and Confidential
Email: musick@LitchfieldCavo.com                                           Attorney-Client Communication


                                               March 24, 2021

Penny Clarkston
Smith County District Clerk
100 N. Broadway, Room 204
Tyler, TX 75702

       Re:     Cause No. 20-1477-A, WSLW Investments, LLC v. Maxum Indemnity Company; in the
               7th Judicial District Court, Smith County, Texas.

Dear Clerk:

       We are requesting a certified copy of the state court file, including the docket sheet, if any.
Please send to the above address or email the certified documents to musickglitchfieldcavo.com.

       Thank you for your help.

                                               Respectfully,

                                               Valerie Musick
                                               Valerie Musick

/vm




  Atlanta I Boston area I Chicago I Dallas-Fort Worth I Fort Lauderdale I Hartford area I Houston I Indiana
   Las Vegas I Los Angeles area I Louisiana I Milwaukee I New Jersey I New York I Philadelphia I Phoenix
                  Pittsburgh I Providence I Salt Lake City I St. Louis I Tampa I West Virginia

                                          www.LitchfieldCavo.com
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 3 of 33 PageID #: 10
                     Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 4 of 33 PageID #: 11




     CIVIL DOCKET — CAUSE NO. 20-1477-A                               7th Judicial District Court
STYLE: WSLW Investments LLC Vs. Maxum Indemnity Com an
NAME OF PARTIES                     ATTORNEYS                             KIND OF ACTION                           DATE OF FILING

WSLW Investments, Llc                   Preston J. Dugas, Hi              Contract - Other                         07/06/2020
PLAINTIFF                               Preston Dugas Law Firm Pile
                                        309 W 7th Street Suite 1100                                                JURY FEE
VS                                      Fort Worth Tx 76107
                                        817-945-3061                                                               $
Maxum Indemnity Company
RESPONDENT
                                                                                                                   PAID BY


                                                                                                                   DATE
DATE OF ORDERS
                                               ORDERS OF THE COURT
Month   Day   Year




                                                                                         STATE OF TEXAS - COUNTY OF SMITH
                                                                                  I. Penny Cladmtca, Dinsict Oak of Smith County, Texas, do
                                                                                  hereby catify dsst the kupoing is sense and cermet copy of
                                                                                  the oritniateecons. now a my laved moody sod possessm
                                                                                  u appeus *fleeced it VOL                 . Pese


                                                                                                  ",7)'"1,7 I'm„h.:
                                                                                  Minutes of said Cant es Me in sty cilke.
                                                                                      t
                                                                                       1
                                                                                           AN\                         111416711.,

                                                                                                                                 CERTIFIED TO BE A TRUE
                                                                                                                                    AND CORRECT COPY
                                                                                                                               FILED IN THE SMITH COUNTY
                                                                                                                                 DISTRICT CLERK'S OFFICE
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 5 of 33 PageID #: 12




                                                                                                          Dcb/1
                                                                                                    '
                                                             Clutrnou• Drrit,g.1 fpcqr • eon.): conva. itwicsa


                                                      tttiCri11ThairrIlt VS7.9 1U4     war at owcw OW*/ Mac:
                                                      KIDTIQ     rsq conu        gfc    LuA OW-C-4
                                                      S2 3:1U312 Ot =NS; y: AO,                                 — —
                                                      CpC ol4111-osi mug uudi!sc WA    'sari trIzoql, wqboznmost
                                                             cc..441 rtrti cps. toicfmnt w          qm.! couor4 Lob:\ 1,1
                                                      I                                   01?,fillgjj r C.:1111:k'jjle

                                                             alv.LF                    CAIriZ.LA0i       1,411,th:
            Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 6 of 33 PageID #: 13



WSLW INVESTMENTS, LLC vs. MAXUM INDEMNITY COMPANY

20-1477-A
NAME OF PARTIES                                         ATTORNEYS               KIND OF ACTION                 DATE OF FILING

WSLW INVESTMENTS, LLC PLAINTIFF                         PRESTON J. DUGAS,       Contract - Other               07/06/2020
                                                        III; VINCENT P.
MAXUM INDEMNITY COMPANY                                 CIRCELLI
RESPONDENT
File Date                    Event                                      Comments

07/06/2020                   Original Petition (OCA)                    Plaintiffs Original Petition

07/06/2020                   Citation Issued by Certified Mail           to Macum Indemnity Company by Serving its President and
                                                                         CEO, Doug Elliot 7018 1830 0000 8757 8209

07/21/2020                   Green Card Returned Served                  on 7/14/20

02/25/2021                   Notice of Appearance                        attorney Vincent Circelli

03/05/2021                   Request for Citation                        AND CERTIFIED MAIL

03/08/2021                   Citation Served by Certified Mail           to Commissioner of Insurance Texas Department of Insurence

03/16/2021                   Request for Citation                        BY CERTIFIED MAIL

03/16/2021                   Citation Issued by Certified Mail           BY SERVING THE COMMISSIONER OF INSURANCE
                                                                         TEXAS DEPARTMENT OF INSURANCE

03/24/2021                   Letter                                      Tx Dept Insurance's refusal letter to Preston Dugas Law Firm
                                                                         returning documents regarding Maxum Indemnity Company

03/29/2021                   Request                                     for a certified copy of the file




         STATE OF TEXAS - COUNTY OF SM/TH
 I, Fenny Clarkston, District Clerk of
 hereby cat* that the foregoing is a Smith   County, Texas, do
 the original word, now in my lawful true and coma copy of
 as appears &mord in Vol.              custodyand possession,
 Minutes of said Court on file in my office:



                                                                  Page 1 of 1
                                                                                                                 CERTIFIED TO BE A TRUE
                                                                                                                   AND CORRECT COPY
                                                                                                               FILED IN THE SMITH COUNTY
                                                                                                                 DISTRICT CLERK'S OFFICE
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 7 of 33 PageID #: 14




                                                        }iTIM    U Y1-41J0-;    4,x FT O 3TATe
                                                ,esx2T 1itur0 4.rre                   .1.1WaiLID vrrz     1
                                             :0 Fol   ronnob 2uu s iiviva-wit 3iii itst            -4;114
                                             ,rsaitneroq bas #0.1one) Whys! ym no won ,iyomvi :snigho tdt
                                                          1114                 fAV VOM
                                                                       xtit ni     mot.) Liu lo 43:ct;e141
                                               :Wsb /lib no rule.) in Is,a Lou bat,' abate rn wW


                                                          Atinuo:j chic-1Z -   osratoCI -:t1Tatit1D rnirol
                                                   -7
       Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 8 Electronically
                                                                 of 33 PageID   Filed #: 15
                                                                            3/24/2021 7:41 AM
                                                                            Penny Clarkston, Smith County District Clerk
                                                                            Reviewed By: Lana Fields
     Texas Department
TDII of Insurance
PO Box 120301 Austin, TX 78711 1800-578-4677 1tdi.texas.gov



       March 22, 2021


       Preston J. Dugas III
       Preston Dugas Law Firm, PLLC
       1701 River Run, Suite 703
       Fort Worth, Texas 76107

       Re: Cause No. 20-1477-A; styled WSLW Investments, LLC vs. Maxum Indemnity Company;
           in the 7th Judicial District, Smith County, Texas


        Dear Sir/Madam:

       On March 11, 2021, the enclosed documents were received in the office of the
       Commissioner of Insurance for service of process. The documents received are being
       returned to your office for the reasons indicated below.

        Maxum Indemnity Company's address must be indicated the citation. Please refer
        to the Texas Administrative Code, Title 28, Chapter 7, Rule §7.1414.

        Pursuant to §804.201(C) of the Texas Insurance Code, there is a fee of $50.00, each
        time a request for service (including notice/demand/subpoena) is made on the
        Commissioner of Insurance Refer to Chapter 804 of the Texas Insurance Code for
        service of process information.

        Please let me know if you have any questions or need additional information.

        Sincerely,


        Tish Wilhelm
        Program Specialist
        (512) 676-6543

        Enclosures

        c: Smith County District Clerk
           &filed

                                                                                              CERTIFIED TO BE A TRUE
                                                                                               AND CORRECT COPY
                                                                                           FILED IN THE SMITH COUNTY
                                                                                            DISTRICT CLERK'S OFFICE
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 9 of 33 PageID
                                                          Electronically Filed #: 16
                                                                                  3/16/2021 3:25 PM

 CW            CIRCELLI & WALTER, PLLC                                            Penny Clarkston, Smith County District Clerk
                                                                                  Reviewed By: Lana Fields
                                                                500 E. 4th STREET, SUITE 250
                                                                FORT WORTH, TEXAS 76102



 March 16, 2021


 District Clerk                                         via E-Filing
 7th District Court
 Smith County District Clerk
 100 North Broadway, Room 204
 Tyler, Texas 75702

 Re:    Cause No. 20-1477-A; WSLW Investments, LLC v. Maxum Indemnity Company;
        Pending the 7th District Court, Smith County, Texas

 Dear Clerk:

       Please issue citation for service of Plaintiffs' Original Petition on Defendant,
 MAXUM INDEMNITY COMPANY by serving its agent for service of process, The
 Commissioner of Insurance, Texas Department of Insurance, TDI Service Center, 333
 Guadalupe, Room 103, Austin, Texas 78701 who will in turn serve Defendant, Doug Elliot,
 President and CEO, Maxum Indemnity Company at 3655 North Point Parkway, Suite 500,
 Alpharetta, GA 30005.

       Please be sure to include in the Citation both the Commissioner of Insurance and
 the Defendant's addresses styled as follows:

 TO:    Defendant, MAXUM INDEMNITY COMPANY MAY BE SERVED SERVING
        THE COMMISSIONER OF INSURANCE TEXAS DEPARTMENT OF
        INSURANCE 333 Guadalupe, Room 103, Austin, Texas 78701 who will then serve:
                    Doug Elliot
                    President and CEO
                    Maxum Indemnity Company
                    3655 North Point Parkway
                    Suite 500
                    Alpharetta, GA 30005

       Please also be sure to include the following language in the Citation pursuant
 Supreme Court Order to TRCP (Amendment) — Rule 99 effective January 1, 2021:

         "In addition to filing a written answer with the clerk, you may be required to make
        initial disclosures to the other parties of this suit. These disclosures generally must be
        made no later than 30 days after you file your answer with the clerk."

        By this filing, we are paying the $8.00 fee associated with the preparation of the
 Citation. In addition, we are paying the $80.00 fee associated with the service by certified mail.


                                                                                        CERTIFIED TO BE A TRUE
                                                                                          AND CORRECT COPY
                                                                                     FILED IN THE SMITH COUNTY
                                                                                       DISTRICT CLERK'S OFFICE
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 10 of 33 PageID #: 17
  Letter to Clerk
  March 16, 2012
  Page 2


         Thank you for your assistance in this regard. Please contact me if you have any
  questions or concerns.

  Sincerely,

  /s/ Vincent P. Circelli

  Vincent P. Circelli
  vcircelliAcircelliwalterlaw.com




                                                                         CERTIFIED TO BE A TRUE
                                                                           AND CORRECT COPY
                                                                       FILED IN THE SMITH COUNTY
                                                                         DISTRICT CLERK'S OFFICE



                            WWW.CIRCELLIWALTERLAW.COM I 817.697.4942
    Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 11 of 33 PageID #: 18



CLERK OF THE COURT                                                           ATTORNEY FOR PETITIONER
PENNY CLARKSTON                                                                           VINCENT P. CIRCELLI
SMITH COUNTY DISTRICT CLERK                                                                  500 E Street STE 250
100 N. BROADWAY, RM 204                                                                    Forth Worth TX 76102
TYLER, TEXAS 75702                                                                                   817-697-4942
903-590-1660

                                            CAUSE NO. 20-1477-A

                            THE STATE OF TEXAS
                        CITATION BY CERTIFIED MAIL
NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you." In addition to filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of the suit. These disclosures generally must be made no later than 30 days after
you file your answer with the clerk.
TO: MAXUM INDEMNITY COMPANY
      MAY BE SERVED SERVING THE COMMISSIONER                                     OF    INSURANCE          TEXAS
      DEPARTMENT OF INSURANCE
      333 GUADALUPE, ROOM 103, AUSTIN TEXAS 78701,

      WHO WILL THEN SERVE:
      DOUG ELLIOT, PRESIDENT AND CEO MAXUM INDEMNITY COMPANY
      3655 NORTH POINT PARKWAY, SUITE 500
      ALPHARETTA, GA 30005

GREETINGS: You are hereby commanded to appear by filing a written answer to the Plaintiffs
Original Petition at or before ten (10:00) o'clock A.M. on the Monday next after the expiration of the
twenty (20) days after the date of service of this citation before the 7th Judicial District Court of Smith
County, Texas, at the Courthouse of said County located at 100 N. Broadway, Tyler, Texas

Said Plaintiffs Original Petition was filed in said Court on JULY 6, 2020, in this case, numbered
20-1477-A on the docket of said Court, and styled:

                 WSLW INVESTMENTS, LLC VS. MAXUM INDEMNITY COMPANY

The nature of Plaintiffs demand is fully shown by a true and correct copy of Original Petition accompanying
this citation and made a part hereof.

The officer executing this writ shall promptly mail the same according to the requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of the Court at Tyler, Texas, on this date: March 16, 2021.




                                                                                         CERTIFIED TO BE A TRUE
                                                                                           AND CORRECT COPY
                                                                                       FILED IN THE SMITH COUNTY
                                                                                         DISTRICT CLERK'S OFFICE
     Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 12 of 33 PageID #: 19




CLERK OF THE COURT                                                            01,t!rCIZA.4'
                                                                          .. Ask-. ..... „-ri• e.
PENNY CLARKSTON, DISTRICT CLERK                                         e=2.•
                                                                       ..,...•
                                                                           a;             ••`Pot
                                                                                                  s
SMITH COUNTY, TEXAS                                                    a*
                                                                       = •..                  : t, `A
100 North Broadway, Rm. 204                                            ''S                   • ro-ez
                                                                                              •
Tyler, Texas 75702
                                                                              qlloininow,
By: /s/ Zaget 9ee11.4
Lana Fields, Deputy




        ********************CERTIFICATE OF DELIVERY BY 1VLkIL********************

I hereby certify that on this date: 3/16/2021, at 4 o'clock P.M., I mailed to MAXUM INDEMNITY
COMPANY MAY BE SERVED SERVING THE COMMISSIONER OF INSURANCE TEXAS
DEPARTMENT OF INSURANCE by registered or certified mail, with delivery restricted to addressee
only, return receipt requested, a true copy of this citation with a copy of the Petition attached thereto.


                                                        BY: /s/4*rn 96g144
                                                               Lana Fields, Deputy


              CERTIFIED MAIL, RETURN RECEIPT REQUESTED: 7019 1120 0000 0801 5607
           >>>>>>>»ATTACH RETURN RECEIPT WITH ADDRESSEE'S SIGNATURE««««<




                                                                                                CER IMED TO BE A TRUE
                                                                                                  AND CORRECT COPY
                                                                                              FILED IN THE SMITH COUNTY
                                                                                                DISTRICT CLERK'S OFFICE
    Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 13 of 33 PageID #: 20


      U.S. Postal ServiceTM
      CERTIFIED MAIL® RECEIPT
      Domestic Mail Only
3
3     For delivery information, visit our website at www.usps.corne).


3
    Certified Mall Fee
                                Fl               ,BA L. ii
3
3   $
3   Extra Services & Fees (check box, add fee as spixoprfate)
     El Return Rece1pt (tte.rdcopy)
3    El Return Receipt (elecb:anic)    $
3       Certified Mali Restricted Delivery   $
3      Mr—
3      Aciti           MAXUM INDEMNITY COMPANY
                      MAY BE SERVED SERVING THE
3   Postag            COMMISSIONER OF INSURANCE                         •


    $                  TEXAS DEPARTMENT OF INS.
    Total F.            333 GUADALUPE, ROOM 103
                             AUSTIN, TX 78701
                          WHO WILL THEN SERVE:
    Sent 7              DOUG ELLIOT, PRES. & CEO
                       MAXUM INDEMNITY COMPANY
3   &rest         3655 NORTH POINT PARKWAY, SUITE 500-
                          ALPHARETTA, GA 30005
    -5131k__
     Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 14 of 33 PageID #: 21

Uertitied Mail service provides the following benefits:
'A receipt (this portion of the Certified Mail label).         for an electronic return receipt, see a retail
; A unique identifier for your mailpiece.                     associate for assistance. To receive a duplicate
; Electronic verification of delivery or attempted             return receipt for no additional fee, present this
  delivery.                                                    USPSO-postinarked Certified Mail receipt to th(
                                                               retail associate.
IA record of delivery (including the recipient's
  signature) that is retained by the Postal Service         - Restricted delivery service, which provides
  bra specified period.                                        delivery to the addressee specified by name, or
                                                              to the addressee's authorized agent.
rmportant Reminders:                                        - Adult signature service, which requires the
E You may purchase Certified Mail service with                signee to be at least 21 years of age (not
  .First-Cass Mails, First-Class Package Service°,            available at retail).
   or Priority Mails service.        .                      - Adult signature restricted delivery service, whicl
1Certified Mail service is not available for                   requires the signee to be at least 21 years of ag
   international mail. •                                      and provides delivery to the addressee specifie(
  insurance coverage is not available for purchase             by name, or to the addressee's authorized agen
 -with Certified Mail service. However, the purchase           (not available at retail).
   of Certified Mail service does not change the          • To ensure that your Certified Mail receipt is
   insurance overage automatically included with            accepted as legal proof of mailing, it should bear ;
   certain Priority Mail items.                             USPS postmark If you would like a postmark on
!twain additional fee, and with a proper                    this Certified Mail receipt, please present your
   endorsement on the mailpiece, you may request            Certified Mail item at a Post Office for
  -the following services:                                  postmarking. if you don't need a postmark on this
   - Return receipt service, which provides a record        Certified Mail receipt, detach the barcoded portior
       of delivery (including the recipient's signature).   of this label, affix it to the mallpiece, apply
       You can request a hardcopy return receipt oran       appropriate postage, and deposit the mailpiece.
      'electronic version. For a hardcopy return receipt,
       coMplete PS Form 3811, Domestic Return
     -.Receipt; attach PS Farm 3811 to your mailpiece; IMPORTANT: Save this receipt for your records.
      -   riOttek   .                                       _
    Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 15 of 33 PageID #: 22

CLERK OF THE COURT                                                              ATTORNEY FOR PETITIONER
PENNY CLARKSTON                                                                                                    VINCENT P. CIRCELLI
SMITH COUNTY DISTRICT CLERK                                                                                           500 E Street STE 250
100 N. BROADWAY, RM 204                                                                                             Forth Worth TX 76102
TYLER, TEXAS 75702                                                                                                            817-697-4942
903-590-1660

                                             CAUSE NO. 20-1477-A

                             THE STATE OF TEXAS
                         CITATION BY CERTIFIED MAIL
NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you."
TO: COMMISSIONER OF INSURANCE TEXAS DEPARTMENT OF INSURANCE
      CHIEF CLERK OFFICE
      P.O. BOX 149104 MC 112-2A
      AUSTIN, TEXAS 78714-9104

GREETINGS: You are hereby commanded to appear by filing a written answer to the Plaintiffs Original Petition
at or before ten (10:00) o'clock A.M. on the Monday next after the expiration of the twenty (20) days after the date
of service of this citation before the 7th Judicial District Court of Smith County, Texas, at the Courthouse of said
County located at 100 N. Broadway, Tyler, Texas.

Said Plaintiffs Original Petition was filed in said Court on JULY 6, 2020, in this case, numbered
20-1477-A on the docket of said Court, and styled:
                       WSLW INVESTMENTS, LLC VS. MAXUM INDEMNITY COMPANY

The nature of Plaintiffs demand is fully shown by a true and correct copy of Original Petition accompanying
this citation and made a part hereof
The officer executing this writ shall promptly mail the same according to the requirements of law, and the
mandates thereof, and make due return as the law directs.
Issued and given under my hand and seal of the Court at Tyler, Texas, on this date: March 08, 2021.

CLERK OF THE COURT
PENNY CLARKSTON, DISTRICT CLERK
SMITH COUNTY, TEXAS                                                                    oilitimiliN
                                                                                      \01 COQ?
                                                                                   .s4- , . • • • ... To ,
100 North Broadway, Rm. 204                                                   -.•Z'-'
                                                                                 -`2 ..               • -. 0-0 ;.•*--
                                                                             Z--,-
                                                                                c;
Tyler, Texas 75702                                                          :-..--..
                                                                            E. * •
                                                                                                          . •.--.S".
                                                                                                          •• -t, z-,
                                                                                                                 E
                                                                             t-:_,
                                                                                 , .                  .• co ,Z.:•.".
By: Is/ 444Y4 7eetid                                                                ',$•• • • • • .      \

Lana Fields, Deputy                                                                   /////11111111100




            ********************CERTIFICATE OF DELIVERY BY MAIL********************
I hereby certify that on this date: MARCH 8, 2021, at 4 o'clock P.M., I mailed to IVIAXUM INDEMNITY
COMPANY by registered or certified mail, with delivery restricted to addressee only, return receipt requested, a
true copy of this citation with a copy of the Petition attached thereto.

                                                              BY: /s/ Aras 7466
                                                                     Lana Fields, Deputy

                  CERTIFIED MAIL, RETURN RECEIPT REQUESTED: 7019 1120 0000 0801 3559
               >>>>>>>>>ATTACH RETURN RECEIPT WITH ADDRESSEE'S SIGNATURE<<<<<<<<<
    Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 16 of 33 PageID #: 23

       I. os a ervice
      CERTIFIED MAIL® RECEIPT
      Domestic Mail Only


                                                 riA
1     For delivery information, visit our website at www.usps.corn®.



3 Certified Mail Fee
3
    $.
    Extra Services & kes (optic it, add fee eis approprfate)
        Fletutri       (hardcapy)         $ • -
3
3    Er Actin' Receipt (electronic) -     $ '
3   - Ceitiffea Man Oetitileted Delivery •$
3    EjAciult Signature IFEeqelred
    •or
3   Poe                                                                •
    s.   COMMISSIONER OF INSURANCE
    mtiTEXAS DEPARTMENT OF INSURANCE
    $          CHIEF CLERK OFFICE
           .P.O. BOX 149104 MC 112-2A
            AUSTIN, TEXAS 78714-9104

    tit;
                   Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 17 of 33 PageID #: 24
              rear.• visa Niels*   anialu     w     %.   III %it W     Una,   1611 INS   I.JIISFWWNI Ila&#I II ItO.

              A redeipt (this, portion of the Certified Mail label).      for an electronic return receipt, see a retail
                  Unique identifier for your mailpiece.                   associate for assistance. To receive a duplicate
              .dp.atronic verification of delivery or attempted           return receipt for no additional fee, present this
               delivery.                                                  USPSO-postmarked Certified Mail receipt to thi
              -A record of delivery (including the recipient's            retail associate.
              Islgnature)that is retained by the Postal Service'       • Restricted delivery service, which provides
              -fur a Specified period.                                    delivery to the addressee specified by name, or
                                                                          to the addressee's authorized agent.
              qportant Reminders:                                      - Mull signature service, which requires the
              You may Prirchase Certified Mailservice with                Signee to be at least 21 years of age (not
               First-Class Mello, 9rstLelass Package Service,             available at retail).
              :Or Pridrity.Mail® service:                              - Adult signature restricted delivery service, whici
               Certified Mail service IS trotavaliable for                requires the signee to be at least 21 years'of aç
               international mail. ,                                     and provides delivery to the addressee specifie(
              insurance Coverage is notavallable for purchase             by name, or to the addressee's authorized agen
               With Certified Mail 'service. However, the purchase        (not available at retail).
              Of Certified Mail service does not change the          • To ensure that your Certified Mail receipt is
              •insurance coverage automatically included with          accepted as legal proof of mailing, it should bear ;
              471arteip priority Mall items,                           USPS postmark. if you would like a postmark .on
              kr an additional .fee, and With a proper                 this Certified Mail receipt, pleaSe present your
              .ondorsement on the Maiiplece, you may request           Certified Mail item at a Post Office for
              .the following services:                                 postmarking. If you don't need a postmark on this
              -.Return receipt service, which provides a record        Certified Mall receipt, detach the barcoded portior
CR •
ern."'
       ,
       M
                , of delivery (including the recipient's signature).   of this label, affix it to the mailpiece, apply
                 :Youtian request a hardcopy return receipt or an
,0>w
-Z0-
n                                                                      appropriate postage, and deposit the mailpiece.
nttioc            electronic version. For a hardcopy return receipt
E
ce,• - -3 >
          m       complete PS Form 3811, Domestic Return
o
 nrn
       0
                  Receipt; attach PS Form 3811 to your mailplece; IMPORTANT: Save this receipt for your records.
55-<
wm

              a.Forrn 38011 Anvil 2015 fRvArsRJ PSNI:75f10412-4100-01147
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 18 Electronically
                                                           of 33 PageID   Filed
                                                                                #: 25
                                                                            3/5/2021 10:00 AM

  CW            CIRCELLI & WALTER, PLLC                                     Penny Clarkston, Smith County District Clerk
                                                                            Reviewed By: Lana Fields
                                                            500 E. 4th STREET, SUITE 250
                                                            FORT WORTH, TEXAS 76102


  March 5, 2021


  District Clerk                                     via E-Filing
  7th District Court
  Smith County District Clerk
  100 North Broadway, Room 204
  Tyler, Texas 75702

  Re:    Cause No. 20-1477-A; WSLW Investments, LLC v.Maxum Indemnity Company;
         Pending the 7th District Court, Smith County, Texas

  Dear Clerk:

  Please issue a Citation be served on the Commissioner of the Department of Insurance at the
  following address:

                               Commissioner of Insurance
                               Texas Department of Insurance
                               Chief Clerk Office
                               PO Box 149104
                               MC 112-2A
                               Austin, Texas 78714-9104

  By this filing, we are paying the $8.00 fee associated with the preparation of the Citation. In
  addition, we are paying the $80.00 fee associated with the service by certified mail.

  Please do not hesitate to contact me if you have any questions.

  Sincerely,

  /s/ Vincent P. Circelli

  Vincent P. Circelli
  vcircelli@,)cireelliwalterlaw.com




                                                                                           CERTIFIED TO BE A TRUE
                                                                                             AND CORRECT COPY
                                                                                         FILED IN THE SMITH COUNTY
                                                                                           DISTRICT CLERK'S OFFICE



                             WWW.CIRCELLIWALTERLAW.COM I 817.697.4942
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 19 Electronically
                                                           of 33 PageID   Filed
                                                                                #: 26
                                                                                    2/25/2021 4:51 PM
                                                                                    Penny Clarkston, Smith County District Clerk
                                                                                    Reviewed By: Lana Fields



                                         CAUSE NO 20-1477-A

  WSLW INVESTMENTS, LLC,                             5                     IN THE DISTRICT COURT
                                                     5
                                                     5
                                                     5
  V.                                                 5                      7TH JUDICIAL DISTRICT
                                                     5
  MAXUM INDEMNITY COMPANY,

           Defendant.                                5                       SMITH COUNTY, TEXAS



                                     NOTICE OF APPEARANCE


          Vincent P. Circelli and Kelli L. Walter of Circelli & Walter, PLLC, give notice of their

  appearance as counsel for Plaintiff in this matter. Mr. Circelli's and Ms. Walter's contact information

  is as follows:

                                  Vincent P. Circelli, Esq.
                                  State Bar No. 24058804
                                  vcircelli@circelliwalterlaw.corn
                                  Kelli L. Walter, Esq.
                                  State Bar No. 24074576
                                  kwalter@circelliwalterlaw.com
                                  CIRCELLI & WALTER, PLLC
                                  Tindall Square Warehouse
                                  500 E. 4th Street, Suite 250
                                  Fort Worth, Texas 76102
                                  (817) 697-4942 telephone
                                  (817) 697-4944 facsimile

          Pursuant to Rule 8 of the Texas Rules of Civil Procedure, Preston J. Dugas Ill shall be

  attorney-in-charge for Plaintiff in this matter and will remain as counsel of record for Plaintiff.




                                                                                              CERTIFIED TO BE A TRUE
                                                                                                AND CORRECT COPY
                                                                                           FILED IN THE SMITH COUNTY
                                                                                             DISTRICT CLERK'S OFFICE


  NOTICE OF APPEARANCE                                                                                          1
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 20 of 33 PageID #: 27




                                              Respectfully submitted,

                                              Is! Vincent P. Circelli
                                              Vincent P. Circelli, Esq.
                                              State Bar No. 24058804
                                              vcircelli@circelliwalterlaw.com
                                              Kelli L. Walter, Esq.
                                              State Bar No. 24074576
                                              kwalter@circelliwalterlaw.com
                                              CIRCELLI & WALTER, PLLC
                                              Tindall Square Warehouse
                                              500 E. 4th Street, Suite 250
                                              Fort Worth, Texas 76102
                                              (817) 697-4942 telephone
                                              (817) 697-4944 facsimile

                                              Preston J. Dugas III
                                              State Bar No. 24050189
                                              preston@pjdlawfirm.com
                                              PRESTON DUGAS LAW FIRM, PLLC
                                              1701 River Run, Suite 703
                                              Fort Worth, Texas 76107
                                              Telephone: (817) 945-3061
                                              Facsimile: (682) 219-0761

                                              ATTORNEYS FOR PLAINTIFF


                                  CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above and foregoing was served upon
  counsel of record for Defendant via e-service on February 25, 2021.


                                              Is! Vincent P. Circelli
                                              Vincent P. Circelli




                                                                                         CERTIFIED TO BE A TRUE
                                                                                           AND CORRECT COPY
                                                                                      FILED IN THE SMITH COUNTY
                                                                                        DISTRICT CLERK'S OFFICE



  NOTICE OF APPEARANCE                                                                             2
                       Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 21 of 33 PageID #: 28


 ENDER: COMPLETE THIS SECTION                                   C,QMPLET,E T!-4S SECTMN ON DELIVERY

                                                                A. Signature

                                                                           Ain
a Complete items 1, 2, and 3.
                                                                                                                  0 Agent
• Print your name and address on the reverse                    X                                                 El AddresseE
   so that we can return the card to you.
                                                                B. Rec i)ed        (PELq1Qd Name)             C. Die of_Deliver,
II Attach this card to the back of the mail piece,
                                                                                           n IAas.--
                                                       F
   or
1. Al                                                           D. Is delivery address different from item 1?         L-1 Y s
           MAXUM INDEMNITY COMPANY                                 If YES, enter delivery address below:              El No
          SERVING ITS PRESIDENT& CEO,
                   DOUG ELLIOT
         AT MAXUM INDEMNITY COMPANY.
      3655 NORTH POINT PARKWAY, SUITE 50
              ALPHARETTA, GA 30005




      II III II                         ill II
                                                              3. Service Type                            O Priority Mail Express®
                                                              0 Adult Signature                          O Registered MailTM
                                                              O Adult Signature Restricted Delivery      • Registered Mail RestrictE
                                                           q`"5-Certified Mail®                            Delivery
      9590 9402 5277 9154 0616 87                             O  Certified Mail Restricted Delivery     'SiReturn   Receipt for
                                                              CI Collect on Delivery                         erchandise
                                                              O Collect on Delivery Restricted Delivery O Signature Confirmation."
2. Article Number (Transfer from service label)               O Insured Mail                             O Signature Confirmation
                                                              O Insured Mail Restricted Delivery           Restricted Delivery


             :7n1V:1831=1:01:11:1171. 8757 8209                                                       nnmPqtin Riati irn Prar.pint



                                                                                                              CERTIFIED TO BE A TRUE
                                                                                                                AND CORRECT COPY
                                                                                                           FILED EN THE SMITH COUNTY
                                                                                                             DISTRICT CLERK'S OFFICE
                                                                     1
                                                                    11
                                                                   111
              Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 22 of 33 PageID #: 29


            USPS TRACKING #                                                                            First-Class Mail



         IIIII
                                                                                                       Postage & Fees Paid
                                                                                                       USPS
                                                                                                       Permit No. G-10


6:710 94E12) 5277 9154 0616 87
Unit-id States, •         • Sender: Please print your name, address, and Z1P+4® in this box°
Postmt,§ervictrs                       NNY CLARKSTON
    -6/                                STRICT CLERK, SMITH COUNTY
  Liss t-                               N. BROADWAY, RM. 204
                                        ER, TEXAS 75702
                    c5D         1.3




                          • •    ••   **** "   : :   • :   " • :   • • : •   • • •   •   :   " •   •    •••
                                                     !       all      /ill 1.11/!1'




                                                                                                                 CERTIFIED TORE A TRUE
                                                                                                                   AND CORRECT COPY
                                                                                                              FILED IN THE SMITH COUNTY
                                                                                                                DISTRICT CLERK'S OFFICE
    Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 23 of 33 PageID #: 30

CLERK OF THE COURT                                                         ATTORNEY FOR PETITIONER
PENNY CLARKSTON                                                                          PRESTON J. DUGAS, III
SMITH COUNTY DISTRICT CLERK                                                        Preston Dugas Law Firm PLLC
100 N. BROADWAY, RM 204                                                                 309 w 7th Street Suite 1100
TYLER, TEXAS 75702                                                                          Fort Worth TX 76107
903-590-1660                                                                                          817-945-3061


                                           CAUSE NO. 20-1477-A

                              THE STATE OF TEXAS
                          CITATION BY CERTIFIED MAIL
NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do
not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty (20) days after you were served this citation and petition, a default judgment may be taken
against you."
TO: MAXUM INDEMNITY COMPANY
    SERVING ITS PRESIDENT AND CEO, DOUG ELLIOT
    AT MAXUM INDEMNITY COMPANY,
    3655 NORTH POPINT PARKWAY, SUITE 50
    ALPHARETTA, GA 30005
GREETINGS: You are hereby commanded to appear by filing a written answer to the Plaintiffs
Original Petition at or before ten (10:00) o'clock A.M. on the Monday next after the expiration of the
twenty (20) days after the date of service of this citation before the 7th Judicial District Court of Smith
County, Texas at the Courthouse of said County located at 100 N. Broadway, Tyler, Texas.
Said Plaintiffs Original Petition was filed in said Court on JULY 6, 2020, in this case, numbered 20-1477-A
on the docket of said Court, and styled:
                 WSLW INVESTMENTS, LLC VS. MAXUM INDEMNITY COMPANY
The nature of Plaintiffs demand is fully shown by a true and correct copy of Original Petition accompanying
this citation and made a part hereof.
The officer executing this writ shall promptly mail the same according to the requirements of law, and the
mandates thereof, and make due return as the law directs.
Issued and given under my hand and seal of the Court at Tyler, Texas, on this date: July 06, 2020.

CLERK OF THE COURT
PENNY CLARKSTON, DISTRICT CLERK
SMITH COUNTY, TEXAS
100 North Broadway, Rm. 204
Tyler, Texas 75702

By: Ishdafta   7c:eice4
Lana Fields, Deputy




                                                                                               CERTIFIED TO BE A TRUE
                                                                                                 AND CORRECT COPY
                                                                                             FILED IN THE SMITH COUNTY
                                                                                               DISTRICT CLERK'S OFFICE
    Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 24 of 33 PageID #: 31




                                           20-1477-A



       ********************CERTIFICATE OF DELIVERY BY MAIL********************
I hereby certify that on this date:7/6/2020, at 4 o'clock P.M., I mailed to MAXUM INDEMNITY
COMPANY by registered or certified mail, with delivery restricted to addressee only, return receipt
requested, a true copy of this citation with a copy of the Petition attached thereto.

                                                    BY: /s/ Zoos 7464
                                                            Lana Fields, Deputy

             CERTIFIED MAIL, RETURN RECEIPT REQUESTED: 7018 1830 0000 8757 8209
         >>>>>>>>>ATTACH RETURN RECEIPT WITH ADDRESSEE'S SIGNATURE<<<<<<<<<




                                                                                    CERTIFIED TO BE A TRUE
                                                                                      AND CORRECT COPY
                                                                                  FILED IN THE SMITH COUNTY
                                                                                    DISTRICT CLERK'S OFFICE
     Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 25 of 33 PageID #: 32


        . . as a ervice
       CERTIFIED MAIL® RECEIPT
       Domestic Mail Only
       For delivery information, visit our website at www.usps.com°.


     Certified Mail Fee
                               F[ COA 1, U--fl
     Extra Services & Fees (check box, add fee as appropriate)
      El Return Receipt (harolcopy)
      El Return Receipt (electronic)
      El Cered Mail Restricted Delivery    $




                                                                                     7)9
         Acilat_chinsattinct Reaulred
      of
     PS
             MAXUM INDEMNITY COMPANY
     Tot    SERVING ITS PRESIDENT& CEO,
                   DOUG ELLIOT
     t     AT MAXUM INDEMNITY COMPANY
     -6(3655 NORTH POINT PARKWAY, SUITE 50
3
L.             ALPHARETTA, GA 30005
                       Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 26 of 33 PageID #: 33
                  rIVI Ill ICU Mall bet Vitie IJECJI/lUebtue ILMILPW1119 Uellelilb;
                  A receipt (this portion of the Certified Mail label).     for an electronic return receipt see a retail
                  A unique identifier for your mailpiece.                   associate for assistance, To receive a duplicate
                  Electronic verification of delivery or attempted          return receipt for no additional fee, present this
                  delivery.                                                 USPSO-postmarked Certified Mail receipt to The
                  A record of delivery (Including the recipients            retail associate.
                  signature) that is retained by the Postal Service"'    - Restricted delivery service, which provides
                  for a specified period.                                   delivery to the addressee specified by name, or
                                                                            to the addressee's authorized agent
                  nportant Reminders:                                    - Adult signature service, which requires the
                  You may purchase Certified Mail ervice with               signee to be at least 21 years of age (not
                  First-Class Mails, First-Class Package Services,          available at retail).
                  or Priority Mails service.                             - Adult signature restricted delivery service, whict
                  Certified Mall service is notavallable for                requires the signee to be at least 21 years of agi
                  international mail. \                                     and provides delivery to the addressee specified
                  Insurance coverage Is not-available for purchase          by name, or to the addressee's authorized agent
                  with Certified Mail service. However, the purchase        (not available at retail).
                  of Certified Mail service does not change the        MITo ensure that your Certified Mail receipt is
                  Insurance coverage automatically Included with         accepted as legal proof of mailing, it should bear a
                  certain Priority Mail items.                           LISPS postmark. If you would like a postmark on
                  FOi.anidditional fee, and with a proper                this Certified Mail receipt, please present your
                  enddisement on the mailpiece, you may request          Certified Mail item at a Post Office for
                  We following services:                                 postmarking. if you don't need a postmark on this
                  - Return   receipt service, which provides a record    Certified Mail receipt, detach the barcoded portion
    11


7.3 rn       rn
                    of delivery (including the recipient's signature).   of this label, affix it to the mailpiece, apply
         n
                    You can request a hardcopy return receipt or an      appropriate postage, and deposit the mailpiece. •
P rnPv
         o
                    electronic version. For a hardcopy return receipt,
pc -4 n             complete PS Form 3811, Domestic Return
 o
 -n
    C) 0 -i
        0-0         Receipt attach PS Form 3811 to your mailpiece; IMPORTANT: Save this receipt for your records.
          <
  cri
                   tip__ %Inn          11114 C         nem -rent.% nn nnn   1111.4•7
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 27 of  33 PageID #: 34
                                                           Electronically Filed
                                                                                   7/6/2020 12:00 AM
                                                                                   Penny Clarkston, Smith County District Clerk
                                                                                   Reviewed By: Penny Clarkston

                                                            20-1477-A
                                   CAUSE NO.
  WSLW INVESTMENTS, LLC.,                                                    IN THE DISTRICT COURT
       Plaintiff,

  VS.                                                                      JUDICIAL DISTRICT COURT

  MAXUM INDEMNITY COMPANY,
       Defendant.                                                            SMITH COUNTY, TEXAS

                                  PLAINTIFF'S ORIGINAL PETITION

  TO THE HONORABLE JUDGE OF SAID COURT:

         WSLW INVESTMENTS, LLC., Plaintiff herein, files this its Original Petition against

  Defendant, MAXUM INDEMNITY COMPANY, and, in support of its causes of action, would

  respectfully show the Court the following:

                                                   I.       PARTIES

  1.     Plaintiff, WSLW INVESTMENTS, LLC., owns the property made the basis of this suit

  located at: 9150 FM 346 E, Whitehouse, Texas 75791 in Smith County, Texas (the "Property").

  2.     Defendant, MAXUM INDEMNITY COMPANY ("MAXUM" or "Defendant") is a foreign entity

  authorized to engage in the insurance business in the State of Texas and may be served by

  serving its President and CEO, Doug Elliot, at Maxum Indemnity Company, 3655 North Point

  Parkway, Suite 50, Alpharetta, GA 30005. Service is requested by certified mail, return receipt

  requested at this time.

                                             II.           DISCOVERY

  3.      Plaintiff intends to conduct discovery under a Level 3 discovery control plan pursuant to

  the Texas Rules of Civil Procedure.

                                      III.              CLAIM FOR RELIEF

  4.      At this time, Plaintiff cannot assess accurately a definite limit to the damages it has

  sustained, or will sustain in the future, as a result of Defendant's acts. Given the early state of this

  litigation, projections have not been declared regarding the full extent and severity of the injuries

  and damages. In view of these circumstances, Plaintiff does not wish to impose any limit on what


                                                                                               CERTIFIED TO BE A TRUE
                                                                                                 AND CORRECT COPY
                                                                                            FILED IN THE SMITH COUNTY
                                                                                              DISTRICT CLERK'S OFFICE
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 28 of 33 PageID #: 35




  it may present to the jury or what the jury may consider as a range of damages in this case;

  however, Plaintiff makes the following representation in compliance with Tex. R. Civ. P. 47(c) to

  aid in the efficient court administration. Plaintiff believes that the most reasonable option afforded

  under Tex. R. Civ. P. 47, at this time, prior to the completion of discovery in the case, is to seek

  monetary relief of $100,000 or less and non-monetary relief, exclusive of interest and costs, which

  is the only option that does not require Plaintiff to select a speculative, arbitrary cap on its

  damages.       Plaintiff reserves the right to modify or adjust this statement, as the litigation

  progresses, and additional evidence is compiled. Regardless of what Plaintiff must state for

  administrative purposes as the amount of damages it seeks pursuant to Tex. R. Civ. P. 47(c), it

  desires to leave the final determination of damages, if any, to the sole province of the jury, based

  upon the credible evidence presented to the jury at trial.

                                  IV.     JURISDICTION AND VENUE

  5.      This court has subject matter jurisdiction of this cause of action, because it involves an

  amount in controversy in excess of the minimum jurisdictional limits of this Court.

  6.      Venue is proper in Tyler County under Tex. Civ. Prac. & Rem. Code §15.002(a)(1)

  because all or a substantial part of the events or omissions giving rise to the claim occurred in

  said County. In particular, the loss at issue occurred in this County.

                                   V.     FACTUAL BACKGROUND

  7.      Plaintiff entered into an agreement with Defendant to pay Defendant premiums in

  exchange for insurance coverage protecting Plaintiffs Property.

  8.      The agreement was drafted by Defendant and assigned Policy Number BDG-3033762-01

  (the "Policy"). The Policy's effective date was from November 2, 2018 to November 2, 2019

  (referred to as the "Policy Period").

  9.      The Policy covers damage to property as a result of a wind, rain, and hail storm.

  10.      During the Policy Period, a wind, hail and rain storm hit Smith County, Texas damaging

  Plaintiff's Property.

                                                                    CERTIFIED TO BE A TRUE             2
  Plaintiff's Original Petition                                       AND CORRECT COPY
                                                                  FILED IN THE SMITH COUNTY
                                                                    DISTRICT CLERK'S OFFICE
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 29 of 33 PageID #: 36




  11.      Plaintiff subsequently filed a claim under the Policy.

  12.      Defendant assigned the claim, claim number BDG-3033762-01-01-01 (referred to as the

  "Claim").

  13.      Defendant failed to perform a proper inspection of the Property and as a result improperly

  denied the Claim.

  14.      Defendant and its adjusters assigned to the Claim prepared a report that failed to include

  all of the damages sustained by the Property and undervalued the damages observed during the

  inspection.

  15.      Defendant and its adjusters' unreasonable investigation led to the denial of Plaintiff's

  claim.

  16.      Moreover, Defendant and its adjusters performed an outcome-oriented investigation of

  Plaintiffs claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses

  on the property.

                                      VI.     CAUSES OF ACTION

  A.       Breach of Contract

  17.      Plaintiff reasserts and realleges the allegations set forth in paragraphs 7 through 16 of this

  petition.

  18.      Defendant entered into the Policy with Plaintiff.

  19.      Plaintiff's Property sustained damage during the Policy Period as a result of hail and wind

  which is a covered cause of loss under the Policy.

  20.      Defendant breached the terms of the Policy by wrongfully denying the Claim.

  21.      As a result of Defendant's breach of the Policy, Plaintiff has sustained actual damages

  and has incurred reasonable and necessary attorney's fees to date.

  B.       Insurance Code Violations

  22.      Plaintiff reasserts and realleges the allegations set forth in paragraphs 7 through 22 of this

  Petition.

                                                                         CERTIFIED TO BE A TRUE         3
  Plaintiff's Original Petition                                            AND CORRECT COPY
                                                                       FILED IN THE SMITH COUNTY
                                                                         DISTRICT CLERK'S OFFICE
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 30 of 33 PageID #: 37




          Prompt Payment of Claims Statute

  23.     The failure of Defendant to pay for the losses and/or to follow the statutory time guidelines

  for accepting or denying coverage constitutes a violation of Article 542.051 et seq. of the Texas

  Insurance Code.

  24.     Plaintiff, therefore, in addition to Plaintiffs claim for damages is entitled to statutory interest

  and attorneys' fees as set forth in Article 542.060 of the Texas Insurance Code.

          541 Insurance Code Violations

  25.     Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

  26.     Defendant violated § 541.051 of the Texas Insurance Code by:

          (1)      making statements misrepresenting the terms and/or benefits of the policy.

  27.     Defendant violated § 541.060(a)(1) by misrepresenting to Plaintiff a material fact or policy

  provision relating to coverage at issue.

  28.     Defendant violated § 541.060(a)(2) by failing to attempt in good faith to effectuate a

  prompt, fair, and equitable settlement of a claim with respect to which the insurer's liability had

  become reasonably clear.

  29.     Defendant violated § 541.060(a)(3) by failing to promptly provide Plaintiff a reasonable

  explanation of the basis in the policy, in relation to the facts or applicable law, for the insurer's

  denial of a claim or offer of a compromise settlement of a claim.

  30.     Defendant violated § 541.060(a)(4) by failing within a reasonable time to affirm or deny

  coverage of a claim to Plaintiff or submit a reservation of rights to Plaintiff.

  31.     Defendant violated § 541.060(a)(5) by refusing, failing, or unreasonably delaying a

  settlement offer under applicable first-party coverage on the basis that other coverage may be

  available or that third parties are responsible for the damages suffered.

  32.     Defendant violated § 541.060(a)(6) by undertaking to enforce Plaintiff to sign a full and

  final release of a claim when only a partial payment has been made.




  Plaintiff's Original Petition                                               CERTIFIED TO BE A IRUE
                                                                                AND CORRECT COPY
                                                                            FILED IN THE SMITH COUNTY
                                                                              DISTRICT CLERK'S OFFICE
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 31 of 33 PageID #: 38




  33.     Defendant violated § 541.060(a)(7) by refusing to pay Plaintiff's Claim without conducting

  a reasonable investigation with respect to the Claim.

  34.     Defendant violated § 541.061 by:

                   making an untrue statement of material fact;
                   failing to state a material fact necessary to make other statements made not
                   misleading considering the circumstances under which the statements were made;
                   making a statement in a manner that would mislead a reasonably prudent person
                   to a false conclusion of a material fact;
                   making a material misstatement of law; and
                   failing to disclose a matter required by law to be disclosed.

  C.      DTPA Violations

  35.     Plaintiff reasserts and realleges the allegations set forth in paragraphs 7 through 34 of this

  Petition.

  36.     At all material times hereto, Plaintiff was a consumer who purchased insurance products

  and services from Defendant.

  37.     Defendant is a "person" as defined by § 17.45 of the Texas Business and Commerce

  Code.

  38.     Defendant violated the Texas Deceptive Trade Practices Act in the following respects:

          (1)      Defendant represented that the agreement confers or involves rights, remedies, or
                   obligations which it does not have, or involve, or which are prohibited by law;
          (2)      Defendant failed to disclose information concerning goods or services which was
                   known at the time of the transaction when such failure to disclose such information
                   was intended to induce the consumer into a transaction that the consumer would
                   not have entered into had the information been disclosed; and
          (3)      Defendant, by accepting insurance premiums but refusing without a
                   reasonable basis to pay benefits due and owing, engaged in an unconscionable
                   action or course of action as prohibited by the DTPA § 17.50(a)(1)(3) in that this
                   Defendant took advantage of Plaintiff's lack of knowledge, ability, experience, and
                   capacity to a grossly unfair degree, that also resulted in a gross disparity between
                   the consideration paid in the transaction and the value received, in violation of
                   Chapter 541 of the Insurance Code.

  39.      Upon information and belief, Defendant knowingly committed the acts complained of. As

  such, Plaintiff is entitled to exemplary and/or treble damages and reasonable attorney's fees

  pursuant to the DTPA and Texas Insurance Code § 541.152(a)-(b).

  D.       Breach of The Duty of Good Faith and Fair Dealing

                                                                          CERTIFIED TO BE A TRUE       5
  Plaintiff's Original Petition                                             AND CORRECT COPY
                                                                        FILED IN THE SMITH COUNTY
                                                                          DISTRICT CLERK'S OFFICE
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 32 of 33 PageID #: 39




  40.      Plaintiff reasserts and realleges the allegations set forth in paragraphs 7 through 39 of this

  Petition.

  41.      Plaintiff and Defendant entered into a valid and enforceable insurance policy.

  42.      Defendant owed Plaintiff the common law duty of good faith and fair dealing.

  43.      Defendant breached the common law duty of good faith and fair dealing by wrongfully

  denying and/or underpaying the Claim and delaying payment on the Claim when Defendant knew

  or should have known liability was reasonably clear.

  44.      Upon information and belief, Defendant's actions were performed without due regard or

  care for the Claim process and were done intentionally and/or with gross negligence.

  45.     As a result of Defendant's acts and/or omissions, Plaintiff sustained actual damages.

                                         VII.   Attorneys' Fees

  46.      Plaintiff reasserts and realleges the allegations set forth in paragraphs 7 through 45 of this

  petition.

  47.      Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against Defendant

  and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

  48.      Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to TEX. CIV.

  PRAC. & REM. CODE §§ 38.001-38.003 because Plaintiff is represented by an attorney,

  presented the claim to Defendant, and Defendant did not tender the just amount owed before the

  expiration of the 30th day after the claim was presented.

  49.      Plaintiff further prays that it be awarded all reasonable attorneys' fees incurred in

  prosecuting its causes of action through trial and any appeal pursuant to Sections 541.152 and

  542.060 of the Texas Insurance Code.

  50.      Plaintiff further prays that it be awarded all reasonable and necessary attorney's fees

  incurred in prosecuting Plaintiff's DTPA causes of action above pursuant to § 17.50(d).




                                                                           CERTIFIED TO BE A TRUE       6
  Plaintiff's Original Petition                                              AND CORRECT COPY
                                                                         FILED IN THE SMITH COUNTY
                                                                           DISTRICT CLERK'S OFFICE
Case 6:21-cv-00139-JDK Document 1-1 Filed 04/12/21 Page 33 of 33 PageID #: 40




                                  VIII.        CONDITIONS PRECEDENT

  51.     All conditions precedent to Plaintiff's right to recover have been fully performed or have

  been waived by Defendant.

                                         IX.     DEMAND FOR JURY

  52.     Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Plaintiff herein requests a jury

  trial and along with the filing of the Original Petition has tendered to the Clerk of the Court the

  statutory jury fee.

                                    X.         DISCOVERY REQUESTS

  53.     Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after service of

  this request, the information or material described in Rule 194.2(a)-(I).

                                                XI.   PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff herein prays that, upon final hearing

  of the case, it recover actual damages, mental anguish and treble/exemplary damages from and

  against Defendant that may reasonably be established by a preponderance of the evidence, and

  that Plaintiff be awarded attorneys' fees through trial and appeal, costs of court, pre-judgment

  interest, post-judgment interest, and such other and further relief, general or special, at law or in

  equity, to which Plaintiff may show itself to be justly entitled.

                                                          Respectfully submitted,

                                                          PRESTON DUGAS LAW FIRM, PLLC
                                                          1701 River Run, Suite 703
                                                          Fort Worth, Texas 76107
                                                          Telephone:    (817) 945-3061
                                                          Facsimile:    (682) 219-0761
                                                          Email: preston@pjdlawfirm.com

                                                          Is/Preston J. Dimas III
                                                          PRESTON J. DUGAS III
                                                          State Bar No. 24050189
                                                          CARIN "CJ" EVANS
                                                          State Bar No. 24032929

                                                          ATTORNEYS FOR PLAINTIFF


                                                                          CERTIFIED T() BE A TRUE
  Plaintiff's Original Petition                                             AND CORRECT COPY
                                                                        FILED IN THE SMITH COUNTY
                                                                          DISTRICT CLERK'S OFFICE
